Citation Nr: 0915059	
Decision Date: 04/22/09    Archive Date: 04/29/09

DOCKET NO.  08-00 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

E.B. Joyner, Counsel


INTRODUCTION

The Veteran served on active duty from February 1962 to 
February 1965.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a December 2004 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Nashville, Tennessee.

In March 2009, a Travel Board hearing before the undersigned 
Veterans Law Judge was held at the RO.  A transcript of that 
hearing is of record.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran is currently diagnosed with PTSD.

2.  An in-service stressor supporting the diagnosis of PTSD 
has been corroborated by credible evidence.

CONCLUSION OF LAW

PTSD, was incurred in or aggravated by active duty.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).  
The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency 
in the timing or content of VCAA notice is harmless if the 
errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule); see also 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

The Board finds that there is no need to discuss the impact 
of the VCAA on the matter decided herein, given the fully 
favorable nature of the Board's decision.

Service Connection Legal Authority

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) of this chapter; a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f). 

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran contends that he is entitled to service 
connection for a psychiatric disorder, to include PTSD, which 
he maintains was incurred during service as a result of 
several stressors, namely participating in the recovery of 
the bodies of several soldiers who had drowned.  

The post-service medical evidence confirms current diagnoses 
of anxiety, depression, and PTSD based upon his experiences 
in service, as rendered by the Veteran's VA treating 
providers, including psychologists.  The medical evidence 
also documents ongoing mental health treatment through VA.  
The Veteran has stated to his mental health counselors, as 
well as at the hearing before the undersigned and at the 
hearing before a Decision Review Officer, that part of his 
duties during active service, he was assigned to conduct 
surveillance.  During this time, he was involved in the 
recovery of the bodies of fellow soldiers who had drowned in 
an Armored Personnel Carrier.  The Veteran reported that he 
has dreams of the bloated bodies being brought to the surface 
of the lake.  He stated that he was instructed to bring the 
bodies to the bank.  He also has a significant history of 
cardiac disease compounded by stress, and he has been unable 
to distinguish between anxiety related chest pain and cardiac 
trouble.  As a result, the Veteran has delayed seeking 
medical help on at least two occasions when he was having a 
myocardial infarction.  

The record reflects that the Veteran's military occupational 
specialty was information operations specialist and 
intelligence.  Contained in the claims folder is a lay 
statement from an individual who apparently served with the 
Veteran, and who remembered the Veteran as being one of the 
individuals who had to take care of the bodies of the drowned 
soldiers.  

Although there are no official reports specifically 
documenting the Veteran's stressor involving the recovery 
effort of the drowned soldiers, the Board finds both the 
Veteran's statements on this issue, as well as the buddy 
statement, to be credible.  Therefore, because the Veteran 
has a current diagnosis of PTSD based upon his reported in-
service stressor, the stressor involving the recovery effort 
of the bodies of drowned soldiers has been determined to be 
credible, and giving the benefit of the doubt to the Veteran, 
the Board finds that service connection for PTSD is warranted 
based upon the current record.


ORDER

Entitlement to service connection for PTSD is granted.




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


